Exhibit 99.1 SilverCrest Announces Q3 Record Silver Production 202,736 Ounces Silver - 7,194 Ounces Gold TSX-V:SVLNYSE MKT: SVLC For Immediate Release VANCOUVER, BC - October 15, 2013– SilverCrest Mines Inc. (the “Company”) is pleased to announce production numbers for the third quarter of 2013 from its 100% owned Santa Elena Mine located in Sonora, Mexico. Production Highlights of Q3, 2013 vs Q2, 2013; · Record silver production of 202,736 ounces; a 4% increase. · Gold production of 7,194 ounces; a 4% decrease. · Silver equivalent(1) production of 642,877 ounces; a 3% decrease. · Waste to ore ratio was consistent with the mine plan at 1.34; a 47% decrease. · Ore Tonnes crushed decreased 18% to 251,374 tonnes with throughput averaging 2,732 tpd. · Average grades loaded on pad increased significantly by 26% for silver and 10% for gold. N. Eric Fier, President and COO stated; “Santa Elena continued its solid operating performance during the third quarter closely matching our projections. For the first nine months of 2013, silver production was 550,239 ounces and gold production was 21,881 equaling 1.87 million ounces AgEQ(1) . We maintain our expectation that full year production will meet original guidance of 2.44 million silver equivalent ounces (55:1 Ag:Au), comprised of 725,000 ounces of silver (revised from 625,000 ounces) and 30,000 ounces of gold (revised from 33,000 ounces). Our continued effective efforts at controlling costs will ensure we maintain 2013 market guidance cash cost at or below US$8.50 per silver equivalent ounce with positive cash flow from operations at current metal prices”. Santa Elena Mine Operating Statistics: Q3 2013 Q2 2013 % Change Q3 2012 % Change Silver ounces produced 4
